

PARTNERSHIP UNIT PURCHASE AGREEMENT
PARTNERSHIP UNIT PURCHASE AGREEMENT (the “Agreement”), dated as of the latest
date set forth on the signature page hereto, between Artisan Partners Asset
Management Inc. (“APAM”) and the limited partner of Artisan Partners Holdings LP
(“Holdings”) listed on the signature page hereto (“you”).
WHEREAS, APAM proposes to conduct a registered public offering (the “Offering”)
of shares of its Class A common stock (“Class A Common Stock”), the net proceeds
of which it will use to purchase convertible preferred shares of APAM and
partnership units of Holdings from electing limited partners of Holdings,
including from you.
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, the receipt and sufficiency of which are hereby acknowledged, APAM
and you agree as follows:
1.Transaction Process.
(a)On the terms and subject to the conditions set forth herein, at the closing
of the Offering (the “Closing”) and, if applicable, the closing for the purchase
of additional shares of Class A Common Stock pursuant to the underwriters’
option to purchase such shares (the “Optional Closing”), you agree to sell to
APAM up to a maximum number of partnership units not to exceed your Maximum Sale
Number (as defined on the signature page hereto). You may not terminate this
Agreement or change your Maximum Sale Amount (as set forth on the signature page
hereto) after the Effective Time (as defined in Section 12 below). The actual
number of partnership units APAM purchases from you will be determined in
accordance with Section 3.05(a) of the Amended and Restated Resale and
Registration Rights Agreement, dated as of November 6, 2013 (the “Resale and
Registration Rights Agreement”) and will be subject to the total number of
shares of Class A Common Stock sold by APAM in the Offering, as determined by a
pricing committee of the board of directors of APAM.
(b)At the Closing and, if applicable, the Optional Closing, APAM will purchase a
number of partnership units from you in accordance with Section 1(a) above and
pay or cause to be paid to you a per partnership unit purchase price equal to
the public offering price at which each share of Class A Common Stock is sold in
the Offering (the “Public Offering Price”), less the underwriting discount per
share. The Public Offering Price and underwriting discount per share will be
determined by a pricing committee of the board of directors of APAM. If the
Public Offering Price is less than $[ ] per share, you will have no obligation
to sell to APAM any partnership units. So long as the Public Offering Price is
equal to or more than $[ ] per share, you will be obligated to sell up to your
Maximum Sale Number to APAM.
(c)The amount payable to you at the Closing and, if applicable, the Optional
Closing, pursuant to Section 1(b) will be payable by wire transfer in
immediately available funds to the account designated by you on the signature
page hereto.
(d)Immediately upon payment of the purchase price for your partnership units at
the Closing and, if applicable, the Optional Closing, a number of shares of
Class B common stock of APAM held by you equal to the number of partnership
units purchased from you on such date shall be automatically cancelled in
accordance with APAM’s amended and restated certificate of incorporation.
2.Your Representations. You represent to APAM as of the date hereof, as of the
Closing and, if applicable, as of the Optional Closing as follows:
(a)    You (i) own your partnership units beneficially and of record free and
clear of any lien, encumbrance or restriction whatsoever (except as contemplated
by the Fifth Amended and Restated Limited Partnership Agreement of Holdings or
the Resale and Registration Rights Agreement), (ii) have not conveyed,
transferred or sold any interest in your partnership units to any other person
and (iii) upon consummation of the transactions contemplated by this Agreement
at the Closing or Optional Closing, as the case may be, shall transfer to APAM
the partnership units to be sold by you to APAM on such date free and clear of
any lien, encumbrance or restriction whatsoever.
(b)    You have the full legal right and requisite power and authority and have
taken all action and obtained all consents necessary in order to execute,
deliver and perform fully your obligations under this Agreement. You have the
legal capacity to execute and deliver this Agreement. This Agreement is a valid
and binding agreement, enforceable against you in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other similar laws of general applicability relating to or
affecting creditors’ rights and to general equity principles.
(c)    You have carefully read this Agreement and you understand and agree that,
except as expressly provided in this Agreement, none of APAM or Holdings, or
their respective directors, officers, employees, partners, subsidiaries, agents,
representatives, advisors or affiliates, have made nor will make any
representation or warranty with respect to the worthiness, terms, value or any
other aspect of the transactions contemplated by this Agreement and each
explicitly disclaims any representation or warranty, express or implied, with
respect to such matters.
(d)    You understand and agree that all of your partnership units that are not
purchased by APAM pursuant to this Agreement (the “Retained Units”) will be
governed by the terms and conditions of the Fifth Amended and Restated Agreement
of Limited Partnership of Holdings, and any amendments thereto from time to
time, and that there is no guarantee that the future value ultimately realized
by you for each Retained Unit will be comparable to (and may be less than or
more than) the purchase price per unit paid to you pursuant to this Agreement.
(e)    To the extent you have deemed necessary, in light of your knowledge and
experience in business and financial matters, you have consulted with your
attorney, financial advisor and others regarding all legal, financial,
securities and tax aspects of the transactions contemplated by this Agreement,
including the risks thereof, and such advisors have reviewed this Agreement on
your behalf.
(f)    Neither you, nor any person controlling or controlled by you, or, to the
best of your knowledge, any person having a beneficial interest of 5% or more in
you in the aggregate, is a person who: (i) appears on the Specially Designated
Nationals and Blocked Persons List of the Office of Foreign Assets Control or
any other similar list maintained by the Office of Foreign Assets Control
pursuant to any authorizing statute, executive order or regulation; (ii) is
otherwise a party with whom, or has its principal place of business, or the
majority of its business operations (measured by revenues) located, in a country
in which, transactions are prohibited by (A) United States Executive Order
13224, Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism; (B) the United States Uniting and
Strengthening America by Providing Appropriate Tools required to Intercept and
Obstruct Terrorism Act of 2001; (C) the United States Trading with the Enemy Act
of 1917, as amended; (D) the United States International Emergency Economic
Powers Act of 1977, as amended or (E) the foreign asset control regulations of
the United States Department of the Treasury; (iii) has been convicted of or
charged with a felony relating to money laundering or (iv) is under
investigation by any governmental authority for money laundering.
(g)    The execution, delivery and performance of this Agreement does not and
will not (i) constitute a breach or violation of, or a default under, or give
rise to any lien, any acceleration of remedies or any right of termination
under, any law, rule or regulation or any judgment, decree, order, governmental
permit, license or agreement of yours or to which you are subject or bound,
(ii) constitute a breach or violation or a default under any agreement or
contract to which you are a party or (iii) require any consent or approval under
any such law, rule, regulation, judgment, decree, order, governmental permit,
license or agreement applicable to you.
(h)    There is no pending or, to your knowledge, threatened, litigation,
action, proceeding, application, complaint or investigation (i) affecting your
partnership units or (ii) which purports to affect the legality, validity or
enforceability of this Agreement.
(i)    You are an “accredited investor” within the meaning of Rule 501 of
Regulation D promulgated by the Securities and Exchange Commission under the
Securities Act of 1933, as amended.
3.APAM Representations. APAM represents to you as of the date hereof, as of the
Closing and as of the Optional Closing as follows:
(a)    APAM has the full legal right and requisite power and authority and has
taken all action and obtained all consents necessary in order to execute,
deliver and perform fully its obligations under this Agreement. APAM has the
legal capacity to execute and deliver this Agreement. This Agreement is a valid
and binding agreement, enforceable against APAM in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other similar laws of general applicability relating to or
affecting creditors’ rights and to general equity principles.
(b)    None of APAM, any person controlling or controlled by it, or, to the best
of APAM’s knowledge, any person having a beneficial interest of 5% or more in
it, is a person who: (i) appears on the Specially Designated Nationals and
Blocked Persons List of the Office of Foreign Assets Control or any other
similar list maintained by the Office of Foreign Assets Control pursuant to any
authorizing statute, executive order or regulation; (ii) is otherwise a party
with whom, or has its principal place of business, or the majority of its
business operations (measured by revenues) located, in a country in which,
transactions are prohibited by (A) United States Executive Order 13224, Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism; (B) the United States Uniting and Strengthening
America by Providing Appropriate Tools required to Intercept and Obstruct
Terrorism Act of 2001; (C) the United States Trading with the Enemy Act of 1917,
as amended; (D) the United States International Emergency Economic Powers Act of
1977, as amended or (E) the foreign asset control regulations of the United
States Department of the Treasury; (iii) has been convicted of or charged with a
felony relating to money laundering or (iv) is under investigation by any
governmental authority for money laundering.
(c)    The execution, delivery and performance of this Agreement do not and will
not (i) constitute a breach or violation of, or a default under, or give rise to
any lien, any acceleration of remedies or any right of termination under, any
law, rule or regulation or any judgment, decree, order, governmental permit,
license or agreement of APAM or to which APAM is subject or bound,
(ii) constitute a breach or violation or a default under any agreement or
contract to which APAM is a party or (iii) require any consent or approval under
any such law, rule, regulation, judgment, decree, order, governmental permit,
license or agreement applicable to APAM (other than any consents or approvals
that may be required by the SEC, NYSE and FINRA in connection with the
Offering).
(d)    There is no pending or, to APAM’s knowledge, threatened, litigation,
action, proceeding, application, complaint or investigation which purports to
affect the legality, validity or enforceability of this Agreement.
4.Power of Attorney.
(a)    You hereby irrevocably appoint and constitute each of Charles J. Daley,
Jr. and Sarah A. Johnson, having an address c/o Artisan Partners Holdings LP,
875 E. Wisconsin Avenue, Suite 800, Milwaukee, Wisconsin 53202, acting jointly
or each of them acting individually in his or her capacity hereunder, with full
power of substitution and resubstitution, as true and lawful attorneys-in-fact
(individually, an “Attorney-in-Fact” and collectively, the “Attorneys-in-Fact”)
of you in your capacity as a limited partner of Holdings, to act in the name of
and for and on behalf of you with respect to all matters arising in connection
with the negotiation, execution and delivery of the Lock-Up Agreement in
connection with the Offering and to do each and every act and thing whatsoever
that each or both of the Attorneys-in-Fact, in their, his or her sole
discretion, may deem necessary, advisable or appropriate in connection with the
negotiation, execution and delivery of the Lock-Up Agreement and your
participation therein, including, but not limited to, the approval of any
changes as each or all of the Attorneys-in-Fact may determine are necessary,
advisable or appropriate (such determination to be conclusively evidenced by the
execution and delivery thereof). The undersigned hereby ratifies and confirms
all acts and things that each or all of the Attorneys-in-Fact may do or cause to
be done by virtue of this Section 4 (the “Power of Attorney”).
(b)    This Power of Attorney shall be irrevocable until such time as the
Lock-Up Agreement has become effective, and shall be deemed to be coupled with
an interest sufficient at law to support an irrevocable power. Pursuant to
Section 17-204(c) of the Delaware Revised Uniform Limited Partnership Act, this
Power of Attorney shall not be affected by subsequent death, disability,
incapacity, dissolution, termination of existence or bankruptcy of, or any other
event concerning, the undersigned. The execution and delivery of this Power of
Attorney shall not be deemed to revoke any other power granted or conveyed prior
to the date hereof.
(c)    You agree, to the fullest extent permitted by applicable law, to
indemnify and hold the Attorneys-in-Fact, jointly and severally, free and
harmless from any and all loss, damage, liability or expense incurred in
connection herewith, including reasonable attorney’s fees and costs, which they,
or either of them, may sustain as a result of any action taken in good faith
hereunder.
(d)    This Power of Attorney for all purposes shall be governed by and
construed in accordance with, the laws of the State of Delaware. You agree (a)
that this Power of Attorney involves at least $100,000.00 and (b) that this
Power of Attorney has been entered in express reliance upon 6 Del.C. § 2708 with
respect to choice of Delaware law. You hereby irrevocably and unconditionally
confirm and agree (i) that it is and shall continue to be subject to the
jurisdiction of the courts of the State of Delaware and of the federal courts
sitting in the State of Delaware and (ii) to the extent that you are not
otherwise subject to service of process in the State of Delaware, service of
process may be made on you by prepaid certified mail with a proof of mailing
receipt validated by the U.S. Postal Service constituting evidence of valid
service, and that, to the fullest extent permitted by applicable law, service
made pursuant to this clause (ii) shall have the same legal force and effect as
if served upon you personally within the State of Delaware.
5.Further Assurances. The parties shall execute, deliver, acknowledge and file
such further agreements and instruments and take such other actions as may be
reasonably necessary to make effective this Agreement and the transactions
contemplated therein.
6.Governing Law. This Agreement and the rights and obligations of the parties
hereunder shall be governed by, and construed, interpreted and enforced in
accordance with, the laws of the State of Delaware.
7.Consent to Jurisdiction.
(a)    Each party hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Court of Chancery of the
State of Delaware or, if such Court declines jurisdiction, the courts of the
State of Delaware sitting in Wilmington, Delaware and of the United States
District Court for the District of Delaware sitting in Wilmington, Delaware, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or for recognition or enforcement of any judgment,
and each of the parties hereto irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such Delaware State court or, to the fullest extent permitted by applicable
law, in such United States District Court. Each party agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
(b)    Each party irrevocably and unconditionally waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to the laying
of venue of any suit, action or proceeding arising out of or relating to this
Agreement in any court referred to in Section 7(a). Each party irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of any such suit, action or proceeding in any such
court.
(c)    Each party irrevocably consents to service of process in the manner
provided for notices in Section 13. Nothing in this Agreement shall affect the
right of any party to serve process in any other manner permitted by law.
8.Waiver of Jury Trial. Each of the parties hereto hereby irrevocably waives any
and all right to trial by jury in any legal proceeding arising out of or related
to this Agreement or the transactions contemplated hereby.
9.Specific Enforcement. Each party hereto acknowledges that the remedies at law
of the other parties for a breach or threatened breach of this Agreement would
be inadequate and, in recognition of this fact, any party to this Agreement,
without posting any bond or furnishing other security, and in addition to all
other remedies that may be available, shall be entitled to obtain equitable
relief in the form of specific performance, a temporary restraining order, a
temporary or permanent injunction or any other equitable remedy that may then be
available.
10.Entire Agreement. This Agreement and the Resale and Registration Rights
Agreement constitute the entire agreement among the parties hereto pertaining to
the subject matter hereof and supersede all prior and contemporaneous agreements
and understandings (oral or written) of the parties in connection with any
matter covered hereby.
11.Assignment; No Third-Party Beneficiaries. The rights of the parties hereunder
may not be assigned to any person without the prior written consent of the other
party, and this Agreement shall not be construed so as to confer any right or
benefit upon any person other than the parties to this Agreement and their
respective successors and permitted assigns. Any purported assignment in
contravention of this Section 11 shall be null and void.
12.Effectiveness and Termination. This Agreement shall become effective upon its
execution and delivery by each party hereto (the “Effective Time”) and shall
terminate upon the earlier of (i) written notification by APAM to you that it
does not intend to proceed with the Offering and (ii) May 31, 2013 in the event
that the Offering shall not have been consummated on or prior to such date. In
the event of any termination pursuant to this Section 12, this Agreement shall
be null and void and have no further force or effect, and each party hereto
shall be released and relieved from all liabilities and obligations in
connection herewith, provided that no party hereto shall be relieved of any
liabilities or obligations arising out of its willful breach of any provision
hereunder.
13.Notices. Any notice or other communication hereunder shall be in writing and
shall be given (and shall be deemed to have been duly given upon receipt) by
delivery in person, by courier service, by fax, by electronic mail or by
registered or certified mail (postage prepaid, return receipt requested) to the
parties hereto at the addresses and other contact information set forth in the
records of Holdings from time to time.
14.Counterparts. This Agreement may be executed and delivered (including by
facsimile transmission or by e-mail delivery of a “.pdf” data file) in one or
more counterparts, and by the different parties hereto in separate counterparts,
each of which when executed and delivered shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement. Copies
of executed counterparts transmitted by telecopy, by e-mail delivery of a “.pdf”
data file or other electronic transmission service shall be considered original
executed counterparts for purposes of this Section 14.
[Next page is signature page.]
Please indicate your agreement with the foregoing by completing and signing in
the spaces indicated below.
ARTISAN PARTNERS ASSET MANAGEMENT INC.


By:
 
Name:
 
Title:
 



Date:                     

Please fill in your “Maximum Sale Amount” in the following blank:
$___________________. Your Maximum Sale Amount may not be greater than .
Should APAM pay you for your partnership units via the bank account in which you
currently receive distributions from Artisan? Yes____ No_____
If you responded “No”, on the following page please provide the wire transfer
instructions for the bank account to which payment for your partnership units
should be made.


Completed, accepted and agreed:
[Partner Name]


By:
 
Name:
 
Title:
 



Date:                     






